DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response after Final Office Action dated 1/21/2022 is acknowledged and has been considered.  With respect to the previous Final Office Action dated 10/21/2021, Examiner inadvertently omitted a response to some of Applicant’s claim changes.  Accordingly, Applicant’s response is entered.  The response to claim changes is as follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-6, 9-17, 19 -21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Patternson et al. (U.S. Patent 7,762,585).

In regards to claim 21, Patterson disclose a smoke device comprising a container, a base adapted to the container, a plate having at least one exit hole and attached to the container.  The device of Patterson includes a container with a base and an exit plate at the top with a hole (see figure 1);
a blend of chemicals contained in the container (item 60) and positioned inside the container is a mechanical means by which generated smoke is prevented from directly exiting through the at least one exit hole without first being redirected in one or more directions.  The generated “smoke” transitions through multiple apertures in axially aligned baffles prior to exiting;
at least one support bracket.  Patterson teaches spacer plates (items 86) constituting a “support bracket”.
positioned inside the container is a mechanical means by which generated smoke is prevented from directly exiting through the at least one exit hole without first being redirected in one or more directions.  Patterson teaches multiple layered baffles with alternating through holes for redirecting exiting combustion gas;
the mechanical means comprises a plurality of baffles and a plurality of chambers formed by the plurality of baffles: wherein each of the plurality of baffles has at least one hole therein.  Figures 1 and 6a of Patterson clearly show multiple baffles with off-set holes and with chambers between created by “spacers” (support rings), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patternson et al. (U.S. Patent 7,762,585) in view of Kufel et al. (U.S. Patent 9,198,508).

In regards to claim 20, Patterson disclose a smoke device comprising a container, a base adapted to the container, a plate having at least one exit hole and attached to the container.  The device of Patterson includes a container with a base and an exit plate at the top with a hole (see figure 1);
a blend of chemicals contained in the container (item 60) and positioned inside the container is a mechanical means by which generated smoke is prevented from directly exiting through the at least one exit hole without first being redirected in one or more directions.  The generated “smoke” transitions through multiple apertures in axially aligned baffles prior to exiting;
Patterson teaches a support ring, but fails to teach at least one support pin.  However, 
application of a support pin in this case is functionally equivalent to the disclosed support ring (supporting layered baffles) and Kufel et al (henceforth referred to as Kufel) teaches a supporting pin/peg supporting an adjacent shelf/plate (see figure 3) and it would have been an obvious matter of design choice to make the different portions of the baffle support in Patterson of whatever form or shape was desired or expedient including exchanging a support ring for support pins. A change in form or shape is In re Dailey et al., 149 USPQ 47;
positioned inside of container is a mechanical means by which generated smoke is prevented from directly exiting through the at least one exit hole without first being redirected in one or more directions.  Patterson teaches multiple layered baffles with alternating through holes for redirecting exiting combustion gas, wherein;
the mechanical means comprises a plurality of baffles and a plurality of chambers formed by the plurality of baffles: wherein each of the plurality of baffles has at least one hole therein.  Figures 1 and 6a of Patterson clearly show multiple baffles with off-set holes and with chambers between created by “spacers” (support rings), and
the support pin comprises a plurality of support pins, wherein each support pin is attached to the container and makes contact with one of the plurality of baffles.  As modified, the support pin include multiple support pin with each support pin contacting at least one plate or baffle.

In regards to claim 22, Patterson as modified by Kufel teaches that each of the plurality of support pins has a cylindrical shape and each of the plurality of support pins is attached to a side of each of the plurality of baffles.  As shown and modified, the support pins are cylindrical and attached to the walls and to the adjacent baffles/plates.

In regards to claim 23, Patterson as modified by Kufel discloses supporting “brackets”, but fails to explicitly teach that each of the plurality of support brackets comprises a pin attached to a square element.  However, it would have been an In re Dailey et al., 149 USPQ 47.

    PNG
    media_image1.png
    758
    626
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-3, 5, 6, 9-19 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to teach or make obvious, including all the limitations of claim 1, that some of the plurality of baffles are made from a same material and other baffles of the plurality of baffles are made from a different material, where the different material is not the same as the same material in order to increase cooling of generated smoke, and that the same material is a metal or an alloy and the different material is cardboard, clay, or plastic.

Summary/Conclusion
Claims 1-3, 5, 6, 9-19 are allowable and claims 20-23 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641